     Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 1 of 29




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KAY GHORLEY, Individually and as
Administrator of the Estate of Benjamin
Ghorley, Deceased,

      Plaintiff,                          CIVIL ACTION
v.                                        FILE NO.: 1:17-cv-03091-TCB

BAXTER HEALTHCARE
CORPORATION; BAXTER
INTERNATIONAL, INC.; and DVA
HEALTHCARE RENAL CARE, INC.
d/b/a ROME DIALYSIS,

      Defendants.



      BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO
       EXCLUDE OPINIONS OF PLAINTIFF’S EXPERTS
DR. RONALD FISHBACH, DR. DAVID ROSS, AND MR. J.P. GINGRAS
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 2 of 29




                                INTRODUCTION
      Plaintiff Kay Ghorley, in her individual capacity and as the administrator of

the estate of her deceased husband, Mr. Benjamin Ghorley, alleges that Mr.

Ghorley’s death was caused by a defective MiniCap with Povidone-Iodine Solution

(the “MiniCap”), which is manufactured by BHC. Doc. 1-2. Mrs. Ghorley presents

no evidence that Mr. Ghorley used a defective MiniCap or that his peritonitis was

caused by a problem with a MiniCap; her case is entirely circumstantial.

      To support her claims, Plaintiff offers three expert witnesses: Dr. Ronald

Fishbach on the issue of causation; Dr. David Ross on regulatory issues such as

product labeling, manufacturing and product recalls; and Mr. J.P. Gingras on

damages. Doc. 44. Each of Plaintiff’s experts should be excluded because they fail

to meet the standards set forth in Fed. R. Evid. 702, Daubert v. Merrell Dow

Pharms., 509 U.S. 579, 592, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), and Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 147, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999).

All of the experts failed to consider and apply any analysis to the facts of the case,

a basic tenet of Rule 702, and their opinions will not help the trier of fact to

understand the evidence. Instead, they seek to supplant the role of the jury.

Additionally, Dr. Ross fails another prong of Rule 702 because he has no relevant

experience or expertise.

                                          1
       Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 3 of 29




                                 FACTUAL SUMMARY

      Mr. Ghorley had many health issues which Dr. Fishbach failed to consider in

his causation opinions and Mr. Gingras failed to consider in his damages opinions.

Mr. Ghorley was a long-time smoker and his medical records reflect a history of

respiratory, circulatory, heart and gastrointestinal problems, including malnutrition.

Exhibit C, DaVita Patient Assessment Report, pp. 6-7. He was diagnosed with end-

stage renal disease (ESRD) in November 2012, which meant that he required dialysis

to filter his blood because his kidneys were not functioning. Doc. 1-2, ¶ 31. Initially

he was placed on hemodialysis, which is performed at a dialysis center. Exhibit D,

Deposition of Plaintiff K. Ghorley (“Ghorley Dep.”), 138:25-139:2.                After

evaluation by his nephrologist, he switched to peritoneal dialysis (“PD”)1 – a form

of dialysis that he could perform at home – in 2013. Id. at 139:3-16.

      Before performing PD at home a patient must undergo extensive training on

aseptic technique and proper use of the equipment. Aseptic technique is required to

minimize the risk of infection, specifically infection of the peritoneum (peritonitis)2,



1
  PD requires surgical insertion of a catheter into the peritoneal cavity and the use of
specialized equipment and fluids to conduct dialysis. The MiniCap is a small plastic
cap with povidone iodine and a sponge. It is a single use, disposable component of
the PD system. Doc. 1-2, ¶ 13.
2
  Peritonitis is a known and common risk of PD. See Exhibits A, B.

                                           2
        Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 4 of 29




because the PD catheter necessarily provides direct access into the peritoneum.

Absent from Dr. Fishbach’s report is any analysis regarding other potential causes

of Mr. Ghorley’s peritonitis, such as contamination due to improper technique.

        A similarly bare analysis of the facts is performed by Dr. Ross whose opinions

on the product warning failed to account for the training and risk information

provided to Mr. Ghorley. Mr. Ghorley was initially trained by nurses at DVA and,

while he was on PD, he was seen monthly by those PD nurses for continuing training

and other care. Exhibit E, Deposition of PD Nurse S. Acker-Ray (“Acker-Ray

Dep.”), 56:10-2, 93:3-8; Exhibit D, Ghorley Dep., 25:1-6. Prior to beginning PD

and during his use of PD, he was informed of the risks and benefits of PD, including

the risk of peritonitis and death, and he signed two consent forms – one in 2013 and

one in 2014 – acknowledging that he understood and accepted the risks. See Exhibits

A, B.

        While on PD, Mr. Ghorley was diagnosed with peritonitis twice – in August

2014 and in October 2014. Exhibit E, Acker-Ray Dep., 39:20-22; Exhibit F,

Physician Patient Notes, pp. 17; Exhibit G, Redmond Discharge Summary, p. 1.

Dr. Fishbach attributes both of these events to the assumed use of a defective

MiniCap because it seemed “more than coincidental,” and failed to consider other

contributing factors such as poor technique. Following the first PD diagnosis, Mr.

                                           3
       Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 5 of 29




Ghorley was observed performing PD exchanges at home by one of the DVA nurses

who noted that he was not using aseptic technique. Exhibit H, Peritoneal Dialysis

Home Environment Evaluation Form, p. 2.

      After his second peritonitis diagnosis, the PD catheter was removed and Mr.

Ghorley returned to hemodialysis in early November 2014. Doc. 1-2 (Compl.), ¶ 44;

Exhibit D, Ghorley Dep., 178:6-21; Exhibit E, Acker-Ray Dep., 85:23-86:6; Exhibit

G, Redmond Discharge Summary, p. 1. Both peritonitis events were treated with

antibiotics and the symptoms of infection resolved.       Exhibit I, Deposition of

Plaintiff’s Expert, Dr. R. Fishbach (“Fishbach Dep.”), 65:6-66:16; Doc. 52-1, Report

of Defendant’s Expert, Dr. C. Zurawksi (“Zurawski Report”), p. 2. Dr. Fishbach

disregards this undisputed information from treating physicians and attributes Mr.

Ghorley’s death in December 2014 – over a month later – to the peritonitis.

According to the medical records and death certificate, Mr. Ghorley died from acute

respiratory failure, aspiration pneumonia, encephalopathy, and protein malnutrition.

Exhibit J, B. Ghorley Death Certificate, p. 1. No mention of peritonitis is made in

the death certificate.

      Dr. Fishbach assumed that Mr. Ghorley received and used defective MiniCaps

due to BHC’s recall of certain lots of MiniCaps in 2015. The recall was initiated

based on an investigation and discussion with the FDA following a small number of

                                         4
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 6 of 29




customer complaints3 regarding the sponges in some MiniCaps. Eight (8) lots of

MiniCaps were recalled and BHC thoroughly investigated and improved

manufacturing processes through a corrective action and preventative action

(“CAPA”) 4 process, and updated the product labeling. Only a small number of

MiniCaps were affected, even in the recalled lots. Despite this evidence and having

never performed a CAPA for a medical device, Dr. Ross opines that the CAPA was

not timely initiated or adequately performed.

      Patients who received MiniCaps from the recalled lots received “Urgent

Recall Letters” (the “Recall Letter”) in January 2015 instructing them to return any

unused MiniCaps and reminding patients that use of a MiniCap with a problem with

the sponge may lead to an increased risk of peritonitis. Exhibit K, January 2015

Letter to PD Patients. Mrs. Ghorley received the Recall Letter after Mr. Ghorley’s

death and subsequently filed this lawsuit, but has developed no evidence that Mr.

Ghorley actually received or used a defective MiniCap.




3
  In 2014 BHC received a total of 263 complaints, or 11 complaints per million
MiniCaps manufactured, significantly less than 1%.              BHC manufactures
approximately 24 million MiniCaps per year in the U.S.
4
  The CAPA at issue here was formally opened in 2013 due to a small number of
complaints related to manufacturing facilities outside of the U.S.

                                         5
       Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 7 of 29




                                LEGAL STANDARD
      The admissibility of expert testimony is governed by Fed. R. Evid. 702, which

provides:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if:

      (a)    the expert’s scientific, technical, or other specialized knowledge
             will help the trier of fact to understand the evidence or to
             determine a fact in issue;
      (b)    the testimony is based on sufficient facts or data;
      (c)    the testimony is the product of reliable principles and methods;
             and
      (d)    the expert has reliably applied the principles and methods to the
             facts of the case.

Before allowing testimony, district courts are to evaluate the above criteria and

determine whether the witness is qualified as an expert and whether the opinion

offered is reliable. Kumho Tire, 526 U.S. 137. This “gatekeeping” function is

critical to ensure that an expert witness’s testimony is not only relevant, but reliable.

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (citing Kumho Tire,

526 U.S. at 147; Daubert, 509 U.S. at 589 n.7). It is also critical to screen out

“experts whose methods are untrustworthy or whose expertise is irrelevant to the

issue at hand.” Corwin v. Walt Disney Co., 475 F.3d 1239, 1250 (11th Cir. 2007).




                                           6
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 8 of 29




      The Eleventh Circuit developed “a rigorous three-part inquiry” to determine

the admissibility of expert testimony under Rule 702; the trial court should consider

whether:

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert reaches
      his conclusions is sufficiently reliable as determined by the sort of
      inquiry mandated in Daubert; and (3) the testimony assists the trier of
      fact, through the application of scientific, technical, or specialized
      expertise, to understand the evidence or to determine a fact in issue.

Frazier, 387 F.3d at 1260 (quoting City of Tuscaloosa v. Harcros Chems., Inc., 158

F.3d 548, 562 (11th Cir. 1998)).

      The determination of the adequacy of an expert’s knowledge, skill,

experience, training, or education is not generic, it “requires the trial court to

examine the credentials of the proposed expert in light of the subject matter of the

proposed testimony.” Jack v. Glaxo Wellcome, Inc., 239 F. Supp. 2d 1308, 1314-16

(N.D. Ga. 2002) (emphasis added).        When evaluating the qualifications of a

proffered expert, the Court is to “examine ‘not the qualifications of a witness in the

abstract, but whether those qualifications provide a foundation for a witness to

answer a specific question.’ The trial court must determine whether the expert’s

training and qualifications relate to the subject matter of the proposed testimony.”

Smelser v. Norfolk Southern Ry. Co., 105 F.3d 299, 303 (6th Cir. 1997) (quoting


                                          7
       Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 9 of 29




Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994), cert. denied 513 U.S.

1111, 1155 S. Ct 902 (1995)).5

      Even if qualified as an expert, an expert’s opinion may not be admissible if it

is not reliable. While an expert’s qualifications may bear on the reliability of his

proffered testimony, qualifications alone do not guarantee reliability. Frazier, 387

F.3d at 1261 (citing Quiet Tech. DC-8, Inc., Inc. v. Hurel-Dubois UK Ltd., 326 F.3d

1333, 1341-42 (11th Cir. 2003)). Because “one may be considered an expert but

still offer unreliable testimony,” it remains a basic foundation for admissibility under

Rule 702 and Daubert that proposed expert testimony must be based on “good

grounds.” Id. Specifically, when expert “testimony’s factual basis, data, principles,

methods, or their application are called sufficiently into question, ... the trial judge

must determine whether the testimony has ‘a reliable basis in the knowledge and



5
  See also, Butler v. First Acceptance Ins. Co., Inc., 652 F. Supp. 2d 1264, 1273
(N.D. Ga. 2009) (“While the law does not require that an expert point to any
particular treatise or policy to bolster his opinions, the expert must be able to explain
how his background and experience allow him to offer an opinion as to the matter at
hand.”); Dukes v. Georgia, 428 F. Supp. 2d 1298, 1315 (N.D. Ga. 2006) (excluding
expert who did “not specify what experiences or what standards he relied upon in
making any of these determinations.”); Thomas v. Hubtex Maschinenbau GmbH &
Co KG, No. CIV A 7:06-CV-81 HL, 2008 WL 4371977, at *7 (M.D. Ga., Sept. 23,
2008) (“he asserts that his experience and formalized training informed his analysis,
but he does not explain how his experience and training led to the conclusion he
reaches.”).

                                           8
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 10 of 29




experience of [the relevant] discipline.’” Kumho Tire Co., 526 U.S. at 149 (quoting

Daubert 509 U.S. at 592). The reliability analysis6 must focus on more than just the

expert witness’s conclusions. Daubert, 509 U.S. at 595.

      Finally, and importantly, the district court must assess whether the expert

testimony is helpful to the trier of fact. This analysis turns on whether the expert

testimony “concerns matters that are beyond the understanding of the average lay

person.” Frazier, 387 F.3d at 1262. “Proffered expert testimony generally will not

help the trier of fact when it offers nothing more than what lawyers for the parties

can argue in closing arguments.” Id. at 1262-63. The Middle District of Georgia

excluded Mr. Gingras applying this analysis and explained that when a matter “is

obviously within the juror’s common knowledge,” an expert’s testimony “almost by

definition, can be of no assistance.” U.S. v. Thanh Quoc Hoang, 891 F. Supp. 2d



6
  The advisory committee notes for Rule 702 describe additional factors that courts
consider in assessing the reliability of expert testimony: “(1) Whether experts are
proposing to testify about “matters growing naturally and directly out of research
they have conducted independent of the litigation, or whether they have developed
their opinions expressly for purposes of testifying. (2) Whether the expert has
unjustifiably extrapolated from an accepted premise to an unfounded conclusion. (3)
Whether the expert has adequately accounted for obvious alternative explanations.
(4) Whether the expert is being as careful as he would be in his regular professional
work outside his paid litigation consulting. (5) Whether the field of expertise
claimed by the expert is known to reach reliable results for the type of opinion the
expert would give.” Fed. R. Evid. 702 advisory committee’s note (2000 amends.)

                                         9
         Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 11 of 29




1355, 1360 (M.D. Ga. 2012) (excluding expert testimony from Mr. Gingras in a

check fraud suit because his proposed expert opinions were not helpful to the jury).

Expert opinion testimony should not be permitted when “the evaluation . . . by an

expert witness might supplant a jury’s independent exercise of common sense.” Id.

Pursuant to this authority and the Court’s gatekeeping function, each of Plaintiff’s

experts’ opinions should be excluded.

                                    DISCUSSION

         A.    The Opinions of Dr. Ronald Fishbach Are Not Based on Sufficient
               Facts, Are Unreliable and Will Not Assist the Jury.
         Plaintiff offers Dr. Fishbach as an expert regarding Mr. Ghorley’s use of the

MiniCaps and the relationship to Mr. Ghorley’s injuries and subsequent death. Dr.

Fishbach’s opinions are based on a mere temporal relationship between the MiniCap

recall and Mr. Ghorley’s peritonitis, not a medical or scientific analysis. Dr.

Fishbach did not evaluate or eliminate other potential causes of Mr. Ghorley’s

peritonitis and performed no analysis to determine the cause of the peritonitis or

death.

               1.    Dr. Fishbach’s Opinions Are Improperly Based on Factual
                     Assumptions and Temporal Association.

         Dr. Fishbach essentially supplants the role of jury with his opinions. Based

on nothing more than assumptions combined with a temporal relationship, Dr.


                                           10
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 12 of 29




Fishbach concludes that it is “medically probable that Mr. Ghorley’s episodes of

peritonitis were due to contamination related to the defective Minicaps [sic] which

allowed bacteria and yeasts to gain access to the peritoneal cavity. It seems more

than coincidental that Mr. Ghorley never had peritonitis before the time period

during which he received defective Minicaps.” See Doc. 44-1, p. 2. He did not

analyze the medical records to rule out other causes. Rather, because a recall letter

was sent to the Ghorleys, Dr. Fishbach assumed that: (1) Mr. Ghorley received a

defective MiniCap; (2) Mr. Ghorley used a defective MiniCap before contracting

peritonitis; and (3) use of a defective MiniCap caused Mr. Ghorley’s peritonitis. See

Exhibit I, Fishbach Dep., 95:1-13. Dr. Fishbach readily admitted that there was

“obviously” nothing in the record that showed these facts. Id. at 86:16-22. He

acknowledged that he was not sure whether Mr. Ghorley received and used a

defective MiniCap, and if Mr. Ghorley did not, then he would not be able to link Mr.

Ghorley’s use of the MiniCap to his peritonitis.

      Q:     Do you know whether any of the minicaps that were used by Mr.
             Ghorley had issues with the sponges?
      A:     I don’t know for certain that the ones he actually used had issues.
             I know that there were recalls, two recalls specifically for lot
             numbers that were provided to him. I don’t know what his use
             of the defective minicaps was. I believe there are unopened
             pouches with minicaps from those lots that are present that I
             believe Mr. Penn may have, but I don’t know have not heard that
             there were actually defective minicaps found.

                                         11
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 13 of 29




      ...
      A:     Well, if he had not used defective minicaps and that can be
             determined to – with accuracy, then I would say – I would have
             trouble relating his illness to the defective minicap.
      ...
      Q:     How about use? What evidence do you have that Mr. Ghorley
             used a defective minicap? Even if he received one, what evidence
             have you seen in the record that Mr. Ghorley used a defective
             minicap?
      A:     Obviously there was no evidence that he used a defective
             minicap. My assumption is he received and then used because I
             see no reason to assume anything but that.
      ...
      Q:     And if he had not – if you assumed that he did not use a defective
             minicap, your conclusion would be different, correct?
      A:     Correct.

Id. at 69:4-14; 82:7-10; 86:16-22; 95:11-14. Dr. Fishbach readily also admitted that

he did not see any attribution in the medical records to the MiniCap as a potential

cause of Mr. Ghorley’s peritonitis or death. Id. at 72:6-20.

      The clear language of Rule 702 states that an expert’s opinion must be based

on sufficient facts and data. Expert opinions are properly excluded if they are

“imprecise and unscientific, or [if their] factual basis is not adequately explained.”

Cook ex rel. v. Estate of Tessier v. Sheriff of Monfor Cty., Fla., 402 F.3d 1092, 1111

(11th Cir. 2005). An expert’s own assertions that the conclusions are soundly based

is insufficient. The Eleventh Circuit explained in McClain that an expert may not

veil speculation by the expert’s own assurances of reliability. Citing the advisory


                                         12
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 14 of 29




committee’s note to Rule 702, the McClain court recognized that the trial court’s

“gatekeeping function requires more than simply ‘taking the expert’s word for it.’”

McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1244 (11th Cir. 2005). See also

Michigan Millers Mut. Ins. Corp. v. Benfield, 140 F.3d 915, 921 (11th Cir. 1998)

(“Nothing in either Daubert or the Federal Rules of Evidence requires a district court

to admit opinion evidence which is connected to existing data only by the ipse dixit

of the expert.”) (citation omitted).

      A temporal relationship is also not sufficient to permit expert opinion on

causation. “[P]roving a temporal relationship . . . does not establish a causal

relationship . . . . [S]imply because a person takes drugs and then suffers an injury

does not show causation.” Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1343 (11th Cir.

2010) (quoting McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1243 (11th Cir.

2005) (emphasis in original). “This is a classic ‘post hoc ergo propter hoc’ fallacy

which ‘assumes causation from temporal sequence. It literally means ‘after that,

because of this’ . . . . It is called a fallacy because it makes an assumption based on

the false inference that a temporal relationship proves a causal relationship.’” Id.

This fallacy is exactly what is at play here. Dr. Fishbach has unequivocally

explained that his conclusions are based on assumptions and the chronology of

events –– which render his causation opinion unreliable under Daubert.

                                          13
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 15 of 29




             2.     Dr. Fishbach Did Not Eliminate Other Potential Causes of
                    Mr. Ghorley’s Illnesses and Death.

      Dr. Fishbach recognized that a multitude of factors could have caused Mr.

Ghorley’s peritonitis and death, but he did not evaluate and rule out any of them.

For example, Dr. Fishbach acknowledged that there is no way to eliminate the risk

of peritonitis in PD patients,7 but that he discounted other causes based on his invalid

assumptions – not evidence – and the temporal relationship between the recall and

Mr. Ghorley’s peritonitis.

      Q:     And to rule out those other – to rule out other causes, you have
             assumed that he used a defective minicap, correct?
      A:     Based on all of the evidence I have regarding the development of
             peritonitis and the sending of – manufacturing and sending of
             defective minicaps, I make that assumption.
      ...
      Q:     And you did not personally do any evaluation of the minicaps to
             personally determine whether they were defective, correct?
      A:     Correct.
      ...
      Q:     Is it possible to get peritonitis without any problems with
             equipment?
      A:     Yes.

Ex. I at 95:1-7; 95:18-21; 62:17-19.



7
  Dr. Fishbach testified: “I don’t think it can be done in a 100 percent manner, so
that basically it’s impossible to totally eliminate the risk of infection in any
procedure including in-hospital procedures such as surgery, home procedures. I
think there is always a potential risk.” Ex. I at 68:6-10.

                                          14
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 16 of 29




      Dr. Fishbach conducted no independent analysis or inquiry about other causes

of peritonitis, or whether the MiniCaps that Mr. Ghorley received and used were

defective, and without such information, his conclusory opinion is nothing more than

speculation. See Magbegor v. Triplette, 212 F. Supp. 3d 1317, 1329 (N.D. Ga. 2016)

(finding medical opinion unreliable when no independent inquiry into causation was

made and based on expert witness’s failure to account for alternative explanations

of injury at issue). Consequently, Dr. Fishbach’s opinions do not satisfy the Rule

702 or Daubert standards.

      B.     The Opinions of Dr. Ross Should Be Excluded Because He Is Not
             Qualified as an Expert in Medical Devices and His Opinions Are
             Unreliable.
      Dr. Ross is offered by Plaintiff to provide expert opinions regarding

regulatory compliance and manufacturing, Doc. 44-2, p. 4, but he does not have any

experience or specialized knowledge regarding medical devices generally or

MiniCaps in particular. By his own admissions, Dr. Ross does not qualify as an

expert regarding the regulatory or manufacturing requirements applicable to medical

devices; his opinions are unreliable and will not assist the trier of fact.




                                           15
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 17 of 29




            1.     Dr. Ross Is Not Qualified to Provide Opinions Regarding
                   Medical Devices.

      Dr. Ross is an infectious disease physician with no experience with medical

devices. The MiniCap is defined by the Food & Drug Administration (“FDA”) as a

Class II medical device. Exhibit L, FDA Clearance Letter, p. 2. Medical devices are

governed by specific sections of Food, Drug and Cosmetic Act, which regulations

are implemented and enforced by the FDA’s Center for Devices and Radiologic

Health (CDRH). Id. Although Dr. Ross previously worked at the FDA, his

regulatory experience was obtained in the FDA Center for Drug Evaluation and

Research, which as the name suggests, pertains to pharmaceutical products, not

medical devices. He did not work in CDRH and is not familiar with the regulations

that govern medical devices; he reviewed them for this litigation. Dr. Ross readily

acknowledged his lack of experience in deposition:

      Q.    At any point in your career with the FDA, did you work for the
            Center for Devices and Radiologic Health?
      A.    Not directly, no.
      ...
      Q.    In your role at CDER, which is the Center for Drug Evaluation
            and Research, did you review and approve devices?
      A.    You mean – just to be more specific, you’re talking about a
            510(k) or a premarket application?
      Q.    Exactly.
      A.    No.
      Q.    Have you ever prepared a 510(k)?
      A.    No.

                                        16
Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 18 of 29




Q.    Have you ever prepared a PMA?
A.    No.
Q.    Have you ever served as the FDA reviewer for a 510(k)?
A.    No.
Q.    Have you ever served as an FDA reviewer for a PMA?
A.    No.
...
Q.    In your time with CDER, did you ever review a device label for
      approval?
A.    So, just to be clear, I would not have been a member of a review
      team for a – either a PMA or a 510(k), so I would not have been
      reviewing it for approval. But if I did, it would be in – as
      providing input to CDRH. And again, I’m not – again, this
      probably would be in terms of when I was, for example, deputy
      director of the Office of Therapeutic Biologics more than ten
      years ago, so I can’t recall any specifics in terms of regulatory
      applications.
             But it would – to answer your question more concisely, I
      would not have been a member of the formal review team. I
      would be listed as a consultant.
Q.    As you sit here today, do you remember even consulting on any
      device labels?
A.    You know, I just – I just don’t, and the issue is not that I can’t –
      I can remember, you know, for example, in antimicrobials in
      vitro devices are extremely important, antimicrobial
      susceptibility testing systems. So that’s something where we
      certainly would have back and forth with the office of – the
      branch and the office of device evaluation that handles those.
             But I honestly can’t remember a specific example off
      the top of my head.
Q.    At any time when you worked for FDA, were you the primary
      reviewer of any device aspects of a label?
A.    I don’t believe so.
...
Q.    Have you – in your role at the FDA, at any point in time did you
      review a device manufacturer’s plan for recall
A.    Not that I recall.

                                   17
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 19 of 29




      Q.    Did you ever prepare a device recall plan?
      A.    With the caveat that I’ve – have done – had done analogous sorts
            of tasks related to drugs such as health hazard evaluations or
            market withdrawals, I’d say no.
      Q.    Have you ever participated in any capacity in a device recall?
      A.    During my time at FDA, not that I recall.
      Q.    Have you ever written a remediation plan for a device
            manufacturer?
      A.    No.
      Q.    Have you ever prepared a device product surveillance protocol?
      A.    With the caveat that I’ve prepared surveillance protocols for
            drugs, and that’s – again in some instances, those are – would
            cover issues involving nonconformities and things like pre- --
            prefilled – products delivered by prefilled syringes. Not that I
            recall.
      Q.    But with the device specific, you have not prepared a device
            product surveillance protocol.
      A.    Correct.
      Q.    Have you ever prepared a corrective action and preventative
            action standard operating procedure for a device?
      A.    In – I have in other domains, but not for a device.
      Q.    Have you ever conducted a corrective action and preventative
            action investigation for a device?
      A.    Again, with the caveat that I’ve done CAPAs – executed CAPAs
            in other domains, not for a device.

Exhibit M, Deposition of Dr. D. Ross (“Ross Dep.”), 52:6-8; 54:13-24; 58:7-59:1-

14; 60:1-61:20 (emphasis added).

      Further illustrating his lack of relevant knowledge, Dr. Ross has not

researched or published regarding any aspect of medical device manufacturing,

complaint review or regulation. Id. at 52:6-8; 54:13-20; 58:7-62:12. Nor can he

compensate for his lack of experience in medical devices with experience with PD,

                                       18
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 20 of 29




because it is limited to only his medical school and residency training. Id. 82:8-13.

He has never instructed a patient on the use of a MiniCap. Id. at 82:20-22. In other

words, his credentials are not relevant to the opinions he offers in this case.

      A trial court is required “to examine the credentials of the proposed expert in

light of the subject matter of the proposed testimony.” Jack, 239 F. Supp. 2d at

1314-16 (emphasis added). Dr. Ross’s experience and expertise falls far short in the

field of medical devices. He has no practical experience or specialized training such

that his opinions would assist the jury with the review of claims regarding a medical

device. The law makes clear that an expert must be qualified to offer his opinions

in order for them to be admissible; Dr. Ross’s own deposition testimony

demonstrates that he lacks the requisite training, experience, and specialized

knowledge to offer his opinions in this case.

             2.     The Opinions of Dr. Ross Are Not Based on Sufficient Facts
                    or Experience.

      In addition to, and perhaps due to, his lack of experience and expertise with

medical devices, Dr. Ross’s opinions do not rise to a minimal threshold of reliability

required by Rule 702 and Daubert.

      Dr. Ross opines that BHC did not comply with current Good Manufacturing

Practices (cGMPs) because it produced nonconforming products and did not have a


                                          19
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 21 of 29




specification for the depth of the sponge in the MiniCap. He also states that BHC’s

other processes were insufficient under FDA standards, including monitoring

complaints and responding to signals of manufacturing/design defects.            These

opinions are not supported by reliable information or analysis and will not assist the

jury. Dr. Ross did not review BHC’s manufacturing procedures, specifications,

quality control procedures, and was not at all familiar with the manufacturing

process for the MiniCaps. Exhibit M, Ross Dep., 146:10-147:7. In fact, his opinion

that BHC did not follow cGMP is simply based on the recall, not any expert analysis.

Id. at 146:2-9.

      Dr. Ross is also critical of BHC’s investigation of the complaints, the

evaluation of the health hazard presented by the nonconformance and the timing of

BHC’s investigation and implementation of corrective action. Dr. Ross was not

critical of the recall itself, but instead of the timing; he thought it should have been

done sooner. Notably, however, he could not articulate a threshold of complaints

above which an investigation should have been triggered or at what point in time the

recall should have been implemented. Id. at 186:17-188:24. He was not familiar

with the frequency of, or acceptable parameters for, nonconforming products in the

manufacturing and quality control process for medical devices. Id. at 147:8-14.



                                          20
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 22 of 29




Similarly, Dr. Ross offered no explanation for, or analysis about, how the recall

should have or could have been done sooner. Id. at 193:5-197:8.

      Moreover, Dr. Ross relies on information that is not binding on device

manufacturers, that he has no experience implementing, and that he does not seem

to fully understand. For example, in his original report, he cites to the drug policy

manual and admits that he did not review or even know of the device manual. Id. at

106:21-107:11. In his untimely supplemental report, filed on October 9, 2018,

criticizing BHC’s CAPA, Dr. Ross relies on a document that he found while doing

internet research. He had never seen it before September 2018 and did not know if

FDA used it, yet he relied upon it for his supplemental opinion regarding the CAPA.

Id. at 95:11-96:7. Dr. Ross has never evaluated or performed a device CAPA and

has never used the document to evaluate or perform a CAPA. Id. at 61:15-20,

100:20-24.

      His criticisms of the product label are similarly bare. He could cite to no facts,

regulatory authority, testimony or experience that support his conclusion that the

label was inadequate or “misbranded” per 21 U.S.C. § 352. Indeed, he admits that

he has never reviewed a device label for approval and had not seen any information

from FDA that was critical of the MiniCap label. Exhibit M, Ross Dep., 123:13-23.

Dr. Ross engaged in no regulatory analysis to conclude that the label was inadequate;

                                          21
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 23 of 29




his opinion appears to be based solely on the fact that BHC updated the label.

Consequently, his opinion would do nothing to assist the jury, is merely ipse dixit

and should not be admissible.

      C.     The Opinions of Mr. Gingras Will Not Assist the Trier of Fact and
             Are Not Based on Sufficient Facts.
      Plaintiff identified Mr. J.P. Gingras, a Certified Public Accountant (CPA), to

offer opinions on the economic losses allegedly sustained by Mrs. Ghorley,

specifically, the loss of Mr. Ghorley’s Social Security benefits and loss of household

services. Doc. 44-3. His unreliable calculations of lost Social Security benefits are

based on a single medical record, not a document used to verify income; his

calculations of the loss of household services are unreliable, generic and not based

on any evidence; and the life expectancy used by Mr. Gingras for both damages

calculations is generic and not based on the facts in the case.

             1.     Mr. Gingras’s Opinion Regarding Mr. Ghorley’s Lost Social
                    Security Benefits Is Unreliable, Misleading, and Would Not
                    Assist the Trier of Fact.

      Mr. Gingras calculates the lost Social Security income based on a medical

record from November 2012 from the Atlanta VA Medical Center.8 See Exhibit N.



8
  The progress note, which includes an unverified reference that Mr. Ghorley
receives “$1238/month from Social Security,” was apparently prepared by a social

                                          22
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 24 of 29




Mr. Gingras did not verify Mr. Ghorley’s Social Security income from any document

that an accountant would typically use to confirm income, such as a tax return or

statement from the Social Security Administration. Mr. Gingras did nothing to

confirm the information nor did he consider any other source to establish Mr.

Ghorley’s income. See Exhibit O, Deposition of Mr. Gingras (“Gingras Dep.”),

58:4-59:15. He admits that in his work as a CPA and according to the AICPA

manual he cites, he would not use a reference in medical record – standing alone –

to verify income. Id. At 60:15-24.

             2.    Mr. Gingras’s Opinions Regarding Mr. Ghorley’s
                   Household Services Is Unreliable, Misleading, and Would
                   Not Assist the Trier of Fact.

      Mr. Gingras’s opinion of loss of household services ignores the facts of the

case; his calculation is generic and prepared in order to offer the jury a tool9 which

the jury could use to calculate the amount of damages. This misleading opinion

ignores the record evidence that Mr. Ghorley did not perform any household duties



worker in the context of providing medical care, not financial planning. Doc. 44-3,
p. 14.
9
  Mr. Gingras provides a table of calculations for levels of contribution ranging from
5% to 100% from which he suggests the jury can calculate damages once it
determines the percentage of Mr. Ghorley’s household contribution. The table is
based on an average hourly rate of all hourly workers, regardless of type of work,
and assumes a 24-hour work day. See Doc. 44-3.

                                         23
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 25 of 29




after he began hemodialysis in 2012. See Ex. D, Ghorley Dep., 67:17-24; 68:13-

69:23. Nonetheless, Mr. Gingras suggests that the jury should be provided this table

which he claims is “superior” but he does not know whether others use a similar

methodology. Ex. O at 106:12-24. This manner of calculating the loss of household

services is ipse dixit; Mr. Gingras believes that the jury should use his calculations

because he says so, not because it is accepted by other accountants or economists.

His method is not based on facts and is not recognized in the AICPA manuals he

relies on nor is it widely used among other financial experts. Id. at 79:9-22.

             3.     Mr. Gingras’s Life Expectancy Calculation Is Misleading
                    and Will Not Assist the Trier of Fact.

      Both of the opinions offered by Mr. Gingras depend on the life expectancy for

Mr. Ghorley. Here again Mr. Gingras’s opinion is generic and not based on the facts

of the case. Mr. Gingras uses a general life expectancy calculator published by the

National Center for Health Statistics (“Health Statistics Chart”) that cites the average

life expectancy of all males in the United States and does not take into account any

evidence regarding Mr. Ghorley’s health issues. See Doc. 44-3, p. 20. Mr. Gingras

ignored the fact that Mr. Ghorley had many health problems, including ESRD, and

contrary to the medical evidence, opines that Mr. Ghorley would live to a minimum

of 84.13 years to a maximum of 95.93 years. Mr. Gingras did not use, or even


                                          24
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 26 of 29




consider, the life expectancy chart published by the United States Renal Data Service

(USRDS) that directly addresses the much lower life expectancy of an individual

with renal disease.10 Ex. O at 72:25-73:25. By failing to consider the undisputable

fact that Mr. Ghorley had ESRD, and as a result had a shorter than average life

expectancy, and instead applying a generic, average and optimistic life expectancy

that does not fit the facts of the case, is misleading and confusing to the jury.

                                   CONCLUSION
      For the multiple, independent reasons described above, BHC respectfully

requests that this Court exclude the opinions of Dr. Ronald Fishbach, Dr. David

Ross, and Mr. J.P. Gingras from this litigation.




10
   Nor did he use the approved mortality tables found in O.C.GA. § 24-4-45, such as
the Georgia Annuity Mortality Table, which provides that Mr. Ghorley would have
lived to 80.71 years.

                                          25
     Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 27 of 29




Dated: December 7, 2018              /s/ Suneel C. Gupta
                                     SUNEEL C. GUPTA
                                     BAKER, DONELSON, BEARMAN,
                                     CALDWELL & BERKOWITZ, P.C.
                                     Georgia Bar No. 452203
                                     Monarch Plaza, Suite 1600
                                     3414 Peachtree Road NE
                                     Atlanta, GA 30326
                                     Telephone: (404) 577-6000
                                     sgupta@bakerdonelson.com

                                     WENDY WEST FEINSTEIN
                                     (Admitted Pro Hac Vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     One Oxford Centre
                                     Thirty-Second Floor
                                     Pittsburgh, PA 15219-6401
                                     Telephone: (412) 560-7455
                                     wendy.feinstein@morganlewis.com

                                      Attorneys for Defendant Baxter
                                      Healthcare Corporation and DVA
                                      Healthcare Renal Care




                                    26
      Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 28 of 29




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KAY GHORLEY, Individually and as
Administrator of the Estate of Benjamin
Ghorley, Deceased,

       Plaintiff,                              CIVIL ACTION
v.                                             FILE NO.: 1:17-cv-03091-TCB

BAXTER HEALTHCARE
CORPORATION; BAXTER
INTERNATIONAL, INC.; and DVA
HEALTHCARE RENAL CARE, INC.
d/b/a ROME DIALYSIS,

       Defendants.


     CERTIFICATE OF SERVICE AND COMPLIANCE WITH LR 5.1
      I hereby certify that on this date I filed the foregoing Brief in Support of

Motion to Exclude Expert Opinions of Dr. Ronald Fishbach, Dr. David Ross, and

Mr. J.P. Gingras with the Court’s ECF system, which will cause delivery of the

document to the following counsel of record:

             Darren W. Penn, Esq.
             Alexandra Sachi Cole, Esq.
             Penn Law, LLC
             4200 Northside Parkway N.W.
             Building One, Suite 100
             Atlanta, GA 30327
     Case 1:17-cv-03091-TCB Document 66-1 Filed 12/07/18 Page 29 of 29




     I further certify that this document complies with LR 5.1 as to font, spacing

and margins.

     This 7th day of December, 2018.

                                     /s/ Suneel C. Gupta
                                     SUNEEL C. GUPTA
                                     BAKER, DONELSON, BEARMAN,
                                     CALDWELL & BERKOWITZ, P.C.
                                     Georgia Bar No. 452203
                                     Monarch Plaza, Suite 1600
                                     3414 Peachtree Road NE
                                     Atlanta, GA 30326
                                     Telephone: (404) 577-6000
                                     sgupta@bakerdonelson.com

                                     Attorneys for Defendants
